Citation Nr: 0505046	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  04-07 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel







INTRODUCTION

The veteran had active service in the United States Army from 
July 1950 to July 1953, with additional service in the 
National Guard and reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans' Affairs Regional Office (RO) in Jackson, 
Mississippi, that denied service connection for a low back 
disability (multilevel degenerative disc disease, grade 1 
degenerative spondylosis L4-5, and osteoarthritis of the 
lumbar facet).  The veteran sought review of the RO's 
decision by a Decision Review Officer, but his request was 
untimely.  See 38 C.F.R. § 3.2600 (2004). 


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The veteran's current low back condition was first 
manifested many years after service and is unrelated to his 
service or any incident therein. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In June 1987, while on active duty under the provisions of 32 
U.S.C.A. § 503 (West 2002), the veteran injured his back 
while riding in the back of a truck.  The veteran was treated 
for acute right lumbosacral strain versus right sacroiliac 
joint strain; follow-up at a VA facility was recommended.

The veteran first claimed entitlement to service connection 
for a low back disability in February 2003.  Between January 
2001 and December 2002, the veteran was treated by a private 
physician for back pain on several occasions.  During this 
period the veteran was diagnosed with chronic low back pain 
and arthritis in the back and shoulders, both of which 
continued to worsen over the course of treatment.  

VA outpatient medical records from June 2003 indicate that 
the veteran reportedly began experiencing back pain several 
years earlier with no specific precipitating events.  This 
onset of back pain prompted him to seek private medical 
attention as noted above.  The veteran described his pain to 
the VA examiner as constant aching, stabbing pain, made worse 
by any activity and prolonged standing.    Rest alleviated 
pain.  Treatment included a large double pull back brace and 
BackRest lumbar support in addition to medication for pain 
management.

In July 2003, the veteran underwent VA examination.  The X-
rays of the lumbar spine revealed lumbar scoliosis with apex 
at L2, narrowing of the L1-3 and L4-5 discs with mild 
spondylolisthesis of L4, L5.  There was considerable 
sclerosis of the posterior elements of the L4, L5, S1.  MRI 
dated May 2003 revealed narrowing of the L4-5 disc with mild 
spondylolisthesis of 4/5 and there was noted loss of water in 
all of the lumbar discs except L5-S1.  Bulging discs were 
noted at L1-2, L2-3, and L4-5.  The diagnoses were multilevel 
degenerative disc disease, grade 1 degenerative spondylosis 
L4-5, and osteoarthritis of the lumbar facet.  The examiner 
opined that it was more likely than not that the degenerative 
disc disease and osteoarthritis seen in the back were the 
result of scoliosis and aging and not the single episode of 
low back pain which the veteran experienced after falling out 
of the truck in 1987.  

II.  Analysis

First, the Board will consider whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
July 2003, that is, after the date of the VCAA's enactment on 
November 9, 2000.  However, even under Pelegrini, the notices 
regarding the veteran's claim informed him of the bases for 
the relevant decisions, what types of evidence would be 
needed, and how the evidence would be secured.  The Board 
also concludes that any defect that may exist with regard to 
the timing of the VCAA notice to the veteran was harmless 
because of the extensive, thorough, and informative notices 
provided to him throughout the adjudication of this claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in March 2003 and a statement 
of the case in January 2004.  Taken together, all of these 
documents discussed the evidence considered and the pertinent 
laws and regulations, including provisions of the VCAA and 
the reasons for the RO's decision.  There can be no harm to 
the veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Thus, the 
VA has satisfied its "duty to notify the veteran."

Through discussions in correspondence, the rating decisions, 
and the statement of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  Also, a VA 
examination has been undertaken, and all of the identified, 
relevant service and post-service medical records have been 
obtained.

Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  The Board will now address the merits of the 
veteran's claim.

Service connection may be granted for disability due to a 
disease or injury that is incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Service connection will be rebuttably presumed 
for certain chronic diseases, including arthritis, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran does not allege that his current low back 
condition is related to his period of active duty from 1950 
to 1953.  He contends that he injured his back in 1987, while 
performing active duty under the provisions of 32 U.S.C.A. 
§ 503.

As noted above, available records show that in June 1987, 
while on active duty under the provisions of 32 
U.S.C.A. § 503, the veteran injured his back while riding in 
the back of a truck.  He was treated for acute right 
lumbosacral strain versus right sacroiliac joint strain; 
follow-up at a VA facility was recommended.  There is no 
evidence, however, that he received follow-up treatment, as 
had been recommended.

After 1987, many years elapsed before the veteran was treated 
for any low back condition.  The Board notes the lapse of 
many years between the veteran's separation from service and 
the first treatment for the claimed disorder.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The available evidence does not show treatment for a chronic 
back disorder prior to 2001.  This fact only provides more 
negative evidence against this claim.  Moreover, the veteran 
has not alleged that he sought medical attention for his back 
condition prior to 2001, when he began treatment as noted 
above.  In addition, VA outpatient records dated June 2003 
indicate that the veteran reportedly did not begin to 
experience back pain until several years earlier and that 
there were no specific precipitating events.  These facts 
only provide negative evidence against this claim.  Simply 
stated, the veteran did not express any continuity of 
symptomatology between the 1987 incident and the recent back 
symptoms.  

The Board is also persuaded by a recent VA examination that 
specifically addresses the etiology of the veteran's current 
low back condition.  VA examination and treatment records 
from 2003 show arthritis of the lumbar spine, but the medical 
evidence does not suggest that such is related to any 
incident of service.  On the July 2003 examination, the VA 
examiner opined that the veteran's back condition as likely 
as not was caused by scoliosis and aging rather than his 1987 
injury.  The report provides more negative evidence against 
this claim. 

While the record shows that the veteran indeed suffered an 
acute back injury in 1987, there is no competent medical 
evidence that relates that acute, transitory injury to the 
diagnosis many years later of degenerative disc disease.

The veteran attributes his current back condition to service.  
However, as a layman, he has no competence to give a medical 
opinion on diagnosis or etiology of a disorder.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Also, arthritis of the spine was not shown here within the 
year after service, and thus service connection is not 
warranted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The weight of the medical evidence indicates that a low back 
condition began many years after service and was not caused 
by any incident of service.  The condition was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against this claim, the benefit-of- the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a low back disability is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


